 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9
10
      SCOTT JOHNSON,                               Case: 2:16-cv-00658-MCE-DB
11
                  Plaintiff,                       ORDER OF DISMISSAL
12
         v.
13
      J. ISAAC CASTRO;
14    ELVIRA CASTRO;
      DEMETRIO REVES;
15    and Does 1-10,

16                Defendants.

17
18            In accordance with the parties’ Joint Stipulation for Dismissal pursuant to
19   Federal Rule of Civil Procedure 41(a)(1), and good cause appearing, this action
20   is hereby dismissed with prejudice, each party to bear their own attorneys’ fees
21
     and costs. The matter having now been concluded in its entirety, the Clerk of
22
     court is ordered to close the file.
23
              IT IS SO ORDERED.
24
     Dated: September 30, 2019
25
26
27
28



                                               1

     Order of Dismissal                    Case: 2:16-CV-00658-MCE-DB
